ORDER
The appellee having filed a motion to dismiss appeal and a motion for separate oral argument on the motion to dismiss, and the appellant having filed an opposition to the motion to dismiss, and
The Court having granted the motion for separate oral argument on the motion to dismiss, and
The Court having considered the motion to dismiss and opposition thereto and having heard oral argument thereon, it is this 7th day of March, 1985.
ORDERED, by the Court of Appeals of Maryland, that the motion to dismiss the appeal be, and it is hereby, granted and the appeal is dismissed as the appeal was not taken from an appealable final judgment. Maryland Code (1984 Repl.Vol.), Courts and Judicial Proceedings Article § 12-301; Maryland Rule 835 a. 1.